DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6 and 7 are directed to an allowable method. Claim 4, previously withdrawn from consideration as a result of a species election requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-20 are directed to a method and a nutritional supplement (different inventions), and have NOT been rejoined.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Martin Fessenmaier on August 24, 2021.
The application has been amended as follows:
In claim 1, “selectively” on line 1 and 6 has been deleted.
Claims 8-20, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does not teach a method comprises administering the claimed daily dosage of tributyrin or a tributyrin derivative to a human, particularly, tributyrin or the tributyrin derivative increases levels of Bifidobacteria in the gut of the human.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651